Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Receipt is acknowledged of papers submitted on 08-05-2022 under amendments and request for reconsideration, which have been placed of record in the file. The terminal disclaimer resubmitted on 08-05-2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  Claims 1-16 are pending.

A timely filed on 08-05-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a non-statutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Terminal disclaimer was approved and accepted by USPTO on 08-05-2022.

Response to Amendment
The amendment filed on 08-05-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure.  Applicant has timely filed on 08-05-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a non-statutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). The terminal disclaimer does overcome double patenting rejection; therefore double patenting rejection is withdrawn.

Applicant has filed terminal disclaimer on 08-05-2022 to overcome double patenting rejection to expedite allowance of the instant application. Applicant arguments filed on 08-05-2022, under remark regarding  the allowable limitations of the instant application “detect whether the first contact of the first object to the touch screen over the first operational portion of the generated image is released, detect whether the second contact of the second object to the touch screen over the second operational portion of the generated image is released, stop the expressly displaying of the first operational area in response to detecting the first contact of the first object to the touch screen over the first operational portion of the generated image being released, and stop the expressly displaying of the second operational area in response to detecting the second contact of the second object to the touch screen over the second operational portion of the generated image” are persuasive; as after further extensive search and consideration, independent claim 1,11 and 14 does overcome all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB; which puts application number 17,510,411 in condition for allowance. 

Examiner conducted  extensive search per Applicant’s amendments and arguments and newly searched prior arts are listed on USPTO 892’s. The prior art of Wagner Oliver P et al. (US "20110163971" A1) discloses a method is performed at an electronic device WITH a display AND a touch-sensitive surface. The method includes: displaying a plurality of album thumbnails. A respective album thumbnail represents a respective plurality of content items. The method also includes detecting a first contact AND a second contact on the touch-sensitive surface. The method further includes, while continuing to detect the first contact AND the second contact on the touch-sensitive surface: detecting a first multi-contact gesture that includes movement of the first contact AND the second contact; and, in response to detecting the first multi-contact gesture, displaying representations of content items associated WITH the respective album thumbnail. The method also includes detecting termination of the first multi-contact gesture; and, in response to detecting termination of the first multi-contact gesture: when a first resizing metric based on the first multi-contact gesture is below a predefined threshold, ceasing to display the representations of the content items associated WITH the respective album thumbnail; AND when the first resizing metric based on the first multi-contact gesture is above the predefined threshold, displaying the representations of the content items associated WITH the respective album thumbnail on the display in a first predefined arrangement. A respective representation of a content item is a respective content thumbnail that is associated WITH a respective content item. The method further includes, while displaying the representations of the content items associated WITH the respective album thumbnail on the display in the first predefined arrangement, detecting a third contact AND a fourth contact on the touch-sensitive surface; AND while continuing to detect the third contact AND the fourth contact on the touch-sensitive surface: detecting a second multi-contact gesture that includes movement of the third contact AND the fourth contact; and, in response to detecting the second multi-contact gesture, displaying the respective content item that is associated WITH the respective content thumbnail. The method further includes detecting termination of the second multi-contact gesture; AND in response to detecting termination of the second multi-contact gesture: when a second resizing metric based on the second multi-contact gesture is below a predefined threshold, ceasing to display the respective content item that is associated WITH the respective content thumbnail; AND when the second resizing metric based on the second multi-contact gesture is above the predefined threshold, displaying the respective content item in a second predefined arrangement. The prior art of Karl Ola Thorn (US "20110013049" A1) discloses An electronic device according to some embodiments includes a touch sensitive display device, a camera device, AND a processor that executes computer readable program code embodied in a computer readable storage medium. Some of the computer readable program code is configured to control magnification of a digital image from the camera device to generate a magnified digital image that is displayed on the display device in response to distance between at least two touch points detected relative to a surface of the display device. Some other computer readable program code is configured to initiate capture of the magnified digital image in response to cessation of detection of at least one of the two touch points. However, both the prior art fails to recite or  discloses in specification as well as in drawings  recite or disclose “A display method, comprising: detecting, using circuitry, a first contact on a first operational portion of an image generated on a touch screen; detecting, using the circuitry, a second contact on a second operational portion of the image generated on the touch screen, the second operational portion being different from the first operational portion; expressly displaying on the touch screen, using the circuitry, a first indicator that identifies a first operational area of a generated image that is operational, in response to said detecting the first contact on the first operational portion of the generated image, the first indicator not being visible prior to the detection of contact on the first operational portion of the generated image, the first indicator being displayed such that a first area on the touch screen where the first contact is detected being included within the first operational area indicated by the first indicator; expressly displaying on the touch screen, using the circuitry, a second indicator that identifies a second operational area of the generated image that is operational, in response to said detecting the second contact on the second operational portion of the generated image, the second indicator being different from the first indicator, the second indicator not being visible prior to the detection of contact on the second operational portion of the generated image, the second indicator being displayed such that a second area on the touch screen where the second contact is detected being included within the second operational area indicated by the second indicator; responsive to detection of a first operation on the first operational portion of the generated image, the first operation being a first continuous movement along the touch screen after the first contact without releasing from the touch screen, setting, using the circuitry, a first value of a first function of a remote apparatus, the first value corresponding to a first movement amount of the first continuous movement; responsive to detection of a second operation on the second operational portion of the generated image, the second operation being a second continuous movement along the touch screen after the second contact without releasing from the touch screen, setting, using the circuitry, a second value of a second function of the remote apparatus, the second function being different from the first function, the second value corresponding to a second movement amount of the first continuous movement; detecting, using the circuitry, whether the first contact on the first operational portion of the generated image is released; detecting, using the circuitry, whether the second contact on the second operational portion of the generated image is released; stopping, using the circuitry, the expressly displaying of the first operational area in response to detecting the first contact to the touch screen over the first operational portion of the generated image being released; and stopping, using the circuitry, the expressly displaying of the second operational area in response to detecting the second contact to the touch screen over the second operational portion of the generated image being released”.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has filed terminal disclaimer on 08-05-2022 to overcome non-statutory double patenting rejection and  to expedite allowance of the instant application. Applicant’s arguments filed on 08-05-2022 are convincing. As argued by applicant in remarks under claim rejection page 3, last paragraph lines 1-2  and after extensive search a swell as further consideration the prior arts cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
detect whether the first contact of the first object to the touch screen over the first operational portion of the generated image is released, detect whether the second contact of the second object to the touch screen over the second operational portion of the generated image is released, stop the expressly displaying of the first operational area in response to detecting the first contact of the first object to the touch screen over the first operational portion of the generated image being released, and stop the expressly displaying of the second operational area in response to detecting the second contact of the second object to the touch screen over the second operational portion of the generated image being released.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

08-29-2022